C. A. 2d Cir. Motion of respondent for leave to proceed in forma pauperis granted. Certiorari granted limited to Questions 1 and 2 presented by the petition which read as follows:
“1. Whether a federal court in a Section 102 proceeding, reviewing an expulsion of a member by a union, finding his expulsion in violation of Section 101 (a)(2), and directing his restoration to membership, may also award the member’s attorney reasonable counsel fees.
“2. Whether a federal court in a Section 102 proceeding, in restoring an expelled member to membership, may award reasonable counsel fees when it is found that the member sustained no damages by reason of the expulsion; additionally found that the union in good faith believed it had the right to discipline the member for his conduct; further found no motivation of malice by the union in its discipline of the member and does not find that the *1075member by his conduct acted in good faith, but instead concludes the member’s conduct was motivated in part for personal political ambitions.”
Mr. Justice Marshall took no part in the consideration or decision of the motion and petition.